Citation Nr: 0510836	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder.  

2.  Entitlement to an effective date earlier than October 15, 
1996 for service connection for post traumatic stress 
disorder.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for arthritis of the 
cervical spine.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from February 1962 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In a December 2002 rating decision the RO denied the 
veteran's claims for service connection for arthritis of the 
cervical spine and residuals of a back injury.  A notice of 
disagreement (NOD) was received in January 2003, and a 
statement of the case (SOC) was issued in March 2004.  The 
appeal was perfected in March 2004.  The Board notes that 
these issues were previously denied by the Board in November 
1999.  Therefore the appropriate issues on appeal are whether 
new and material evidence has been received to reopen the 
claims for service connection for arthritis of the cervical 
spine and residuals of a back injury.  

In March 2003 the RO granted service connection for post 
traumatic stress disorder (PTSD) and awarded a 30 percent 
rating effective October 15, 1996.  A NOD was received in 
June 2003, and a SOC was issued in March 2004.  The appeal 
was perfected in March 2004.  


FINDINGS OF FACT

1.  PTSD is not productive of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people or considerable industrial 
impairment.  

2.  Subsequent to November 7, 1996, PTSD is not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran's original claim for service connection for 
PTSD was received on November 16, 1996.  

4.  The veteran did not file an informal claim for service 
connection for PTSD prior to November 16, 1996.  

5.  In a November 1999 decision, the Board denied the 
veteran's claims for service connection for arthritis of the 
cervical spine and residuals of a back injury, which decision 
the veteran did not appeal.  

6.  The evidence submitted since the November 1999 Board 
decision is either cumulative or redundant of the evidence of 
record at the time of the November 1999 Board decision, and 
does not raise a reasonable possibility of substantiating the 
claims.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411, prior to, and since November 1996.  

2.  There is no legal entitlement to an effective date 
earlier than October 15, 1996, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.157, 3.400(b)(2)(i) (2004).  

3.  New and material evidence has not been received to reopen 
the claim of service connection for arthritis of the cervical 
spine.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

4.  New and material evidence has not been received to reopen 
the claim of service connection for residuals of a back 
injury.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating For PTSD 

In March 2003 the RO granted service connection for PTSD and 
awarded a 30 percent rating, effective from October 1996.  
This is an initial rating from the grant of service 
connection.  The decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 38 
C.F.R. § 4.126.  

The criteria for evaluating PTSD changed effective in 
November 1996.  Therefore, the criteria for evaluating this 
disorder both before and after that change must be 
considered.  

Under the pre-November 1996 criteria, a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  

Under the criteria in effect from November 1996, a 30 percent 
rating is warranted for PTSD which is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

After reviewing the evidence, the Board concludes that the 
criteria for a 50 percent rating as in effect prior to and 
since November 1996, have not been met.  

VA treatment records, dated in 1995, show that the veteran's 
PTSD was manifested by a slightly anxious mood, vague 
thoughts and fair insight and judgment.  He was alert and 
oriented to time, place and person, although his speech was 
slow and simplistic and his affect was constricted.  VA 
treatment records, dated in 1996, showed that the veteran had 
a constricted affect, and circumstantial speech, but a 
neutral mood.  He also had moderate eye contact and was 
considered adequately groomed.  It was noted the veteran was 
married to his second wife of many years, and that he had no 
problems with respect to his current relationship with 
friends.  Although he was not working, this was due to a back 
injury.  Subsequently dated treatment records, although 
numerous, reflect very infrequent attendance at the mental 
health clinic.  (These other records reflect the veteran's 
treatment for his various other medical, non-psychiatric, 
problems.)  This infrequency of psychiatric treatment was 
acknowledged by the veteran when examined more recently, 
(2004), when he advised that he was not receiving any 
psychiatric treatment, or taking any psychotropic medication.  
In any event, where some form of mental status is mentioned 
in the outpatient records in the file, the veteran is 
described as with improved concentration, fair memory and 
judgment.  

As indicated, the veteran also was examined for VA purposes 
in connection with this matter.  These examinations occurred 
in May 2000 and March 2004.  The May 2000 examination report 
revealed that the veteran was separated from his wife, but 
that he still visits neighbors.  He was also described as 
casually groomed, cooperative and possessing a normal speech.  
His thought processes were logical and his insight considered 
adequate.  The examiner diagnosed the veteran to have PTSD, 
and assigned the veteran a score of 55 on the Global 
Assessment of Functioning (GAF) Scale.  [A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV at 
44-47.]  

The March 2004 examination report, likewise reveals the 
veteran as oriented, with logical thought processes, and a 
normal speech.  He apparently reunited with his wife, he felt 
closer to his daughter, and it was also noted that he fishes 
with a friend.  Further, the examiner considered the veteran 
to be adequately groomed and observed no gross memory 
impairment, as well as adequate insight and judgment.  

The foregoing record does not reflect what may be described 
as considerable impairment arising from the veteran's PTSD.  
He remains married and maintains friendships, he is alert and 
oriented with adequate grooming and judgment and although not 
working, this is apparently due to orthopedic difficulties.  
Likewise, the evidence does not reflect symptoms of, or 
similar to, a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of memory, impaired judgment or abstract 
thinking; or difficulty in establishing and maintaining 
relationships.  Under these circumstances, a basis upon which 
to assign an increased schedular evaluation for the veteran's 
PTSD has not been presented, and the appeal is denied.  

In this regard, since there are no identifiable periods of 
time, since the effective date of service connection, during 
which this condition has been more than 30 percent disabling, 
a higher or "staged rating" is not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In reaching the decision contained herein, the Board notes 
that the medical evidence does not indicate that the 
disability presents manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take either 
service-connected condition outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2004).  

Earlier Effective Date for PTSD 

In a VA From 21-4138 the veteran indicated that he wished to 
claim service connection for PTSD.  This written 
correspondence was received by the RO on November 18, 1996, 
and service connection has been awarded as of October 15, 
1996.  The veteran argues that the effective date should be 
1966 when he separated from service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) 

The assigned effective date of October 15, 1996, is about one 
month before the date of receipt of the veteran's claim for 
PTSD.  His claim was actually received on November 18, 1996.  
There is no indication in the file, or any allegation from 
the veteran, that any formal claim was filed before that 
date.  He had previously filed claims for service connection 
for depression, but did not specifically claim PTSD until 
November 18, 1996.  None of the statements received prior to 
November 1996, in conjunction with his other claims, showed a 
clear intent on his part to request entitlement to service 
connection for PTSD.  Therefore, pursuant to 38 C.F.R. § 
3.400, he is not entitled to an effective date any earlier 
than October 15, 1996, for the grant of service connection 
for PTSD.  

38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits; the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  There was no such 
document submitted in this case prior to November 18, 1996.  
An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence of record 
prior to 1996 identified a benefit sought or any intention on 
the part of the veteran to seek service connection for PTSD.  

Although the veteran may indeed have suffered from PTSD prior 
to October 1996, the effective date for service connection 
based on an original claim cannot be any earlier than the 
date of receipt of claim.  The veteran did not submit a claim 
for PTSD until November 18, 1996, which was more than one 
year after his separation from active service in May 1966.  
Although the Board is sympathetic to the veteran's situation 
and recognizes that he was disabled, to some degree, by 
psychiatric symptoms before 1996, the Board concludes that an 
effective date earlier than October 15, 1996, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

New And Material Evidence 

In a November 1999 decision the Board denied the veteran's 
claim for service connection for arthritis of the cervical 
spine.  The Board determined that new and material evidence 
had been received to reopen the claim of service connection 
for residuals of a back injury then denied the claim on the 
merits.  The applicable law states that, when a claim is 
disallowed by the Board of Veterans' Appeals, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis may be considered.  38 U.S.C.A. § 
7104(b) (West 1991 & Supp. 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp.2002); 38 C.F.R. § 20.1105 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2004).  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received in January 2002, the revised regulation is 
applicable and the Board may not consider the prior 
regulation.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The Board has reviewed the evidence received into the record 
since the November 1999 Board decision and finds that new and 
material evidence has not been received to reopen the claims 
of service connection for arthritis of the cervical spine and 
residuals of a back injury.  

The evidence previously considered consisted of the veteran's 
service medical records, private medical records, VA 
treatment records and examination reports, and a June 1998 RO 
hearing transcript.  

The additional evidence presented since the November 1999 
Board decision includes more VA treatment records, a June 
2000 Social Security Administration (SSA) award letter, 
private medical records and numerous written statements from 
the veteran.  Although the veteran has submitted VA and 
private treatment records which were not of record at the 
time of the November 1999 Board decision, these records are 
cumulative.  This is because they merely reiterate what was 
already established: that the veteran has cervical 
spondylosis and degenerative cervical changes and lumbar 
spondylosis with degenerative disc disease at L5-S1.  These 
records do not establish a link between current disability 
and service.  

The June 2000 SSA award letter does not relate to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the unestablished fact necessary to 
substantiate the claims for service connection for arthritis 
of the cervical spine and residuals of a back injury is 
evidence which shows that either were related to an in-
service disease or injury.  The SSA award letter does not 
relate the veteran's current cervical spine and low back 
disorders to an in-service disease or injury.  

The numerous written statements from the veteran are 
redundant in that the numerous written statements reiterate 
the veteran's initial contentions, which were understood at 
the time the veteran first submitted his claims for service 
connection.  Accordingly, repeating the contentions is 
redundant.  

In brief, the Board finds that the evidence received 
subsequent to the Board's November 1999 decision is not new 
or material and does not serve to reopen the veteran's claims 
for service connection for arthritis of the cervical spine 
and residuals of a back injury.  38 C.F.R. § 3.156 (2004).  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claims, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of various letters to the 
veteran from the RO dated between 2000 and October 2004, as 
well as the content of the statement of the case and 
supplemental statement of the case which collectively 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  While content complying notice in this case was 
accomplished by a series of documents, since this was also 
accompanied by proper subsequent process, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The claims file contains the veteran's service 
medical records and his post service private and VA medical 
records.  The Board has not attempted to obtain the veteran's 
SSA records because there is no indication that those records 
are relevant to substantiate the claims decided herein.  
38 U.S.C.A. § 5103A(b) and (c) shows that the assistance 
provided by VA has as its purpose, obtaining "relevant" 
records.  Indications of the relevance of documents are 
therefore logically necessary prior to undertaking 
assistance, rather than undertaking assistance to ascertain 
relevance.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examination in 
this case.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  Moreover, given the completeness of the present 
record which shows substantial compliance with the notice and 
assistance provisions of law, the Board finds no prejudice to 
the appellant by proceeding with appellate review.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

An initial rating higher than 30 percent for PTSD is denied.  

Entitlement to an effective date earlier than October 15, 
1996, for the grant of service connection for PTSD is denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of the cervical spine, the claim remains denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a back injury, the claim remains denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


